Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/IB2017/056031 09/29/2017, which claims benefit of 62/402,924 09/30/2016. 
2.	Amendment of claims 1 and  26, cancelation of claims 3-4, 6-7, 10, 13-20, 22, 24, 27, 31, 33-36, 38-44, 46-51, 55-61, 65-68 and 70-77 in the amendment filed on 6/25/2021 is acknowledged. Claims 1-2, 5, 8-9, 11-12, 21, 23, 25-26, 28-30, 32, 37, 45, 52-54, 62-64 and 69 are pending in the application.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Joshua G. McCoy July 07, 2021.  The application has been amended as follows:
	Delete claims 11-12, 21, 23, 53-54, and 62-64.
Reasons for Allowance
4. 	Since Lara et al. ‘142 does not disclose the instant methods of use, therefore it is    distinct from the instant invention.  The rejection of claims 1-2, 5, 8-9, 25-26, 28-30, 32, 
5.	Since Lara et al.  ‘183 does not claim the instant methods of use, the instant methods of use, therefore it is distinct from the instant invention. Therefore the rejection of claims 1 and 26 under the obviousness-type double patenting over Lara et al.  ‘183   has been withdrawn herein.
6. 	Claims 1-2, 5, 8-9, 25-26, 28-30, 32, 37, 45, 52 and 69 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 1-2, 5, 8-9, 25-26, 28-30, 32, 37, 45, 52 and 69 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

July 20, 2021